               Case 6:18-bk-06437-KSJ       Doc 168      Filed 11/21/19    Page 1 of 3



                                         ORDERED.


         Dated: November 20, 2019




                            UNITED STATES BANKRUPTCY COURT
                               MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION
                                    www.flmb.uscourts.gov

In re:

JAMES S. PENDERGRAFT, IV,                                     Case No. 6:18-bk-06437-KSJ
                                                              Chapter 7
      Debtor.
______________________________/

ORDER APPROVING TRUSTEE’S MOTION TO SELL REAL PROPERTY (DOC. 157)

          This case on for consideration, without hearing, of the Motion to Sell Real Property (1301

Neelys Bend) (Doc. 157) (the “Motion”) filed pursuant to the negative notice provisions of Local

Rule 2002-4. The Court, considering the Motion and the absence of any record objection to the

relief requested in the Motion by any party in interest, deems the Motion to be uncontested.

Accordingly, it is:


          ORDERED:

          1.     The Motion is GRANTED, as further described herein.

          2.     The sale of the real property located at 1301 Neelys Bend Rd, #47, Madison, TN,

as further described below, to Achieve Amazing Investment, LLC (the “Purchaser”) in accordance

with the terms outlined in the contract is approved and granted in all respects:
             Case 6:18-bk-06437-KSJ        Doc 168      Filed 11/21/19     Page 2 of 3



               ALL THAT CERTAIN PARCEL OF LAND SITUATE IN THE
               COUNTY OF DAVIDSON AND STATE OF TENNESSEE
               BEING KNOWN AND DESIGNATED AS FOLLOWS
               APARTMENT UNIT NO. F-47, OF NEELY'S BEND
               CONDOMINIUM CREATED UNDER TITLE 64, SECTIONS
               2701 ET SEQ. AS AMENDED, TENNESSEE CODE
               ANNOTATED, AND AS ESTABLISHED BY A MASTER DEED,
               OF RECORD IN BOOK 5483, PAGE 86, REGISTER'S OFFICE
               FOR DAVIDSON COUNTY, TENNESSEE, TOGETHER WITH
               THE UNDIVIDED PERCENTAGE INTEREST IN THE
               COMMON ELEMENTS APPURTENANT TO SAID UNIT AS
               SET FORTH IN EXHIBIT A-1 OF SAID MASTER DEED.
               REFERENCE IS HEREBY MADE TO THE PLAT OF NEELY'S
               BEND CONDOMINIUM OF RECORD IN BOOK 5200, PAGE
               200, SAID REGISTER'S OFFICE, FOR A MORE COMPLETE
               IDENTIFICATION AND DESCRIPTION OF SUCH UNIT.

               PARCEL NUMBER: 052160A04700CO

(the “Property”).

        3.     Pursuant to 11 U.S.C. § 363(h), the Trustee is authorized to take any and all actions

and to execute any and all documents necessary to consummate the terms of the sale of the Property

including executing a deed conveying the interests of the Debtor or any other party claiming an

interest.

        4.     The Purchaser is authorized and directed to accept the deed of the Property and to

make all payments required by the contract.

        5.     The Trustee or any escrow agent shall be authorized to make such disbursements

on or after the closing of the sale as are required by the purchase agreement or order of this Court,

including but not limited to, (a) all delinquent real property taxes and outstanding post-petition

real property taxes pro rated as of the closing with respect to the real property included among the

purchased assets (b) any outstanding association fees or assessment arrearages; and (c) other

anticipated closing costs.
            Case 6:18-bk-06437-KSJ          Doc 168      Filed 11/21/19      Page 3 of 3



       6.      This Order shall constitute a final judgment and order pursuant to 28 U.S.C.

§ 158(a).

       7.      This Court retains jurisdiction, including after the closing of the case, to: (1)

interpret, implement and enforce the terms and provisions of this Order; (2) protect any buyer, or

the Property, from any party challenging the sale; (3) resolve any disputes arising under or related

to the Order or the sale of the Property; (4) adjudicate all issues concerning pre-closing disputes;

(5) to award fees and sanctions against any party obstructing the intent or purposes of this Order,

and (6) adjudicate any and all issues and/or disputes relating to the Debtors' right, title or interest

in the Property and the proceeds thereto.

       8.      This Order shall be binding in all respects upon all creditors (whether known or

unknown) of the Debtor, all successors and assigns of any buyer, and any subsequent trustees

appointed in the Debtor’s case under the Bankruptcy Code and shall not be subject to rejection.

       9.      The stay of orders authorizing the use, sale or lease of property as provided for in

Rule 6004(g) of the Federal Rules of Bankruptcy Procedure shall not be effective and this Order

is effective immediately upon entry.


Attorney Michael A. Nardella is directed to serve a copy of this order on interested parties who
are non-CM/ECF users and to file a proof of service within three days of entry of this order.
